Beed, J.,
dissenting. — One of the material averments of the indictment is that the defendant uttered and published the forged instrument with a fraudulent intent. To establish this averment it was essential for the state to pbove that he knew when he passed the note that it was forged. The only evidence which it is claimed has any tendency to prove this fact is the circumstance that defendant falsely represented that he was O. 0. Cole, the payee of the note. In my opinion this is entirely insufficient. It may be that this circumstance justifies the suspicion that he knew the character of the instrument, but it falls far short of'proving the fact with that degree of certainty which is required in criminal cases.
Seevers, J., concurs in this dissent.